Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Carlos Kinlaw appeals the district court’s order accepting the recommendation of the magistrate judge and summarily dismissing his civil action without prejudice. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Kinlaw v. Lowes Home Ctr., Inc., No. 9:14-cv-02815-DCN (D.S.C. Sept. 25, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.